Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158703                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re R. J. K. TIMON, Minor.                                                                        Elizabeth T. Clement
                                                                   SC: 158703                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 342031
                                                                   Wayne CC Family Division:
                                                                   13-512300-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the October 18, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2019
           p0305
                                                                              Clerk